

115 S739 IS: Protecting Kids from Candy-Flavored Drugs Act of 2017
U.S. Senate
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 739IN THE SENATE OF THE UNITED STATESMarch 28, 2017Mr. Grassley (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Controlled Substances Act to provide enhanced penalties for marketing candy-flavored
			 controlled substances to minors.
	
 1.Short titleThis Act may be cited as the Protecting Kids from Candy-Flavored Drugs Act of 2017.
		2.Offenses involving candy-flavored controlled substances
			 manufactured or distributed for  minors
 (a)In generalPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended by inserting after section 418 the following:
 418a.Manufacturing or distributing candy-flavored controlled substances for minors(a)Except as provided in subsection (c) and in section 418, 419, or 420, a person shall be subject to the penalty described in subsection (b) if the person violates section 401(a)(1) by—
 (1)manufacturing, creating, distributing, dispensing, or possessing with intent to distribute a controlled substance listed in schedule I or II that is—
 (A)combined with a candy or beverage product;
 (B)marketed or packaged to appear similar to a candy or beverage product; or
 (C)modified by flavoring or coloring to appear similar to a candy or beverage product; and (2)knowing, or having reasonable cause to believe, that the controlled substance will be distributed, dispensed, or sold to a person under 18 years of age.
 (b)The penalty described in this subsection is— (1)in the case of a first offense involving the same controlled substance and schedule, an additional term of imprisonment of not more than 10 years; and
 (2)in the case of a second or subsequent offense involving the same controlled substance and schedule, an additional term of imprisonment of not more than 20 years.
 (c)Subsection (a) shall not apply to any controlled substance that—
 (1)has been approved by the Secretary under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), if the contents, marketing, and packaging of the controlled substance have not been altered from the form approved by the Secretary; or
 (2)has been altered at the direction of a practitioner who is acting for a legitimate medical purpose in the usual course of professional practice..
 (b)Technical and conforming amendmentThe table of contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is amended by inserting after the item relating to section 418 the following:
				Sec. 418a. Manufacturing or distributing candy-flavored controlled substances for minors..
 3.Sentencing GuidelinesPursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall amend and review the Federal sentencing guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 2 offense levels for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the defendant—
 (1)manufactures, creates, distributes, dispenses, or possesses with intent to distribute a controlled substance listed in schedule I or II that is—
 (A)combined with a candy or beverage product;
 (B)marketed or packaged to appear similar to a candy or beverage product; or
 (C)modified by flavoring or coloring to appear similar to a candy or beverage product; and (2)knows, or has reasonable cause to believe, that the controlled substance will be distributed, dispensed, or sold to a person under 18 years of age.